DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. US 2020/0187885 (CN 201811550675.8 equivalent).

    PNG
    media_image1.png
    467
    449
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    557
    530
    media_image2.png
    Greyscale

Tang discloses a telescopic lifting unit (110) comprising: a first segment (111), a second segment (112), and a third segment (113); said first segment and second segments being mounted for displacement relative to one another; said second and third segments being mounted for displacement relative to one another; a motor unit (315, 3151) configured to move said first and second segments relative to one another; and a cable hoist (116, 1161,1162-2) configured to move said second and third segments relative to one another.
As for claim 2, Tang discloses wherein said motor unit (115, 3151) is configured to interact with a spindle (3153) to convert a rotational movement of a motor (3151) into a translational movement between said first and second segments.
As for claim 3, Tang discloses wherein the telescopic unit is configured as part of a mobile medical apparatus (Fig. 1).
As for claim 4, Tang discloses wherein the telescopic unit is incorporated into a mobile X-ray apparatus (Fig. 1).
As for claim 5, Tang discloses wherein one of said first, second, or third segments is configured to have an X-ray head fastened thereto (Fig. 1).
As for claim 6, Tang discloses wherein said one of said first, second or third segments forms a load-bearing segment (114) having a linear guide (Fig. 1, ¶0054) for displacing the X-ray head.
As for claim 7, Tang discloses wherein one of said first, second or third segments is configured to have a load (130) fastened thereto.
As for claim 8, Tang discloses wherein said one of said first, second or third segments forms a load-bearing segment (114) having a linear guide for displacing the load (Fig. 1, ¶0054).
As for claim 9, Tang discloses wherein a movement of said first and second segments relative to one another, and a movement of said second and third segments relative to one another, are synchronized (¶0057).
As for claim 10, Tang discloses wherein said motor unit has a first displacement speed and said cable hoist has a second displacement speed, and wherein the first displacement speed is greater than the second displacement speed (¶0055-56).
As for claim 11 and 12, Tang discloses wherein said motor unit and/or said cable hoist has a weight compensation device adapted to receive a cable of said cable hoist (pulley 1161, 1162-2).
As for claim 13, Tang discloses wherein the lifting unit further comprises a tension force sensor (¶0066).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. US 2020/0069269 discloses a weight compensation device for X-ray imaging apparatus (see Figures below).

    PNG
    media_image3.png
    539
    435
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    541
    412
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    586
    400
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723